DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Bauman Type Non-Provisional Application
The instant application was identified, on filing, as a continuation of application 17/126,386 which is a continuation-in-part of Application No. 17/093,729, which was an application for reissue of Patent No. 10,308,163. See the Application Data Sheet (ADS) and the first paragraph of the specification, which were filed on April 15, 2021 as part of the original filing of the instant application.

The mere fact that an application purports to be a continuation or divisional of a parent reissue application does not make it a reissue application itself because it is possible to file a 35 USC 111(a) continuing application of a reissue application. See In re Bauman, 683 F.2d 405, 409, 214 USPQ 585, 589 (CCPA 1982) (a patentee may file a regular continuation of a reissue application that obtains the benefit of the reissue application’s filing date). Accordingly, in order for a continuation or divisional of a parent reissue application to be treated as a reissue application itself, there must be an identification, on filing, that the application is a “continuation reissue application” or a “divisional reissue application”, as opposed to a Bauman type continuing application. Indicia that a continuation or divisional reissue application is being filed are:
A 37 CFR 1.175 reissue oath/declaration, which is not merely a copy of the parent’s reissue oath/declaration. 
A specification and/or claims in proper double column reissue format per 37 CFR 1.173. 
Amendments in proper format per 37 CFR 1.173. 
A 37 CFR 3.73 statement of assignee ownership and consent by assignee.
A correct transmittal letter (preferably Form PTO/AIA /50) identifying the application as a reissue filing under 35 U.S.C. § 251.
An identification of the application as being “a reissue continuation of Application No. [the parent reissue application]”, or “an application for reissue of Patent No. [the original patent sought to be reissued] and a continuation of Application No. [the parent reissue application]”, or equivalent language that identifies the application as both a continuation and a reissue application1. The same applies for a divisional reissue application, with the word “divisional” substituted for “continuation”.
See MPEP 1451.

The instant application was not filed with any of the above-listed indicia of a continuation reissue application (No indication was made in the parent ‘386 application that that case was a reissue). Rather, the ADS and the first paragraph of the specification filed as part of the original application papers both identify the instant application as a continuation of the ‘386 application, which is a continuation-in-part of reissue Application No. 17/093,729, which was an application for reissue of Patent No. 10/308,163. Thus, the instant application was not identified, on filing, as both a continuation and a reissue application. Accordingly, the instant application:
Was processed as a 35 USC 111(a) continuing application of a reissue application. See the Filing Receipt mailed on June 24, 2021.
Will be examined as a Bauman type continuing application, i.e., a 35 USC 111(a) continuing application of a reissue application. Again see MPEP 1451.

As established by In re Bauman, a Bauman type continuing application:
Receives the benefit of the actual filing date of the parent reissue application.
Does not receive the benefit of the filing date of the patent sought to be reissued by the parent reissue application because the copendency requirement of 35 USC 120 is not met.
Accordingly, the effective filing date of the instant Bauman type continuing application is December 1, 2020, i.e., the actual filing date of grandparent reissue Application No. 17/093,729. 

In a Bauman type continuing application, the patent sought to be reissued by the parent (or grandparent) reissue application is available as prior art under pre-AIA  35 USC 102(b) or AIA  35 USC 102(a)(1) with respect to the Bauman type continuing application if the parent (or grandparent) reissue application was filed more than one year after the grant date of the patent. 

In this case, US Patent No. 10,308,163 (i.e., the patent sought to be reissued by the parent reissue application) qualifies as prior art under pre-AIA  35 USC 102(b) or AIA  35 USC 102(a)(1) with respect to the instant Bauman type continuing application because parent reissue Application No. 17/093,729 was filed more than one year after the grant date of Patent No. 10,308,163. Further, related US Publication Nos. 2018/0251063 qualifies as prior art under pre-AIA  35 USC 102(b) or AIA  35 USC 102(a)(1) with respect to the instant Bauman type continuing application because each of these publications was published more than one year prior to the effective filing date of the instant application.

Option to Convert Bauman Type Application to Reissue Application
Should applicant desire that this application be treated as a continuation/divisional reissue application, as opposed to a Bauman type continuing application, applicant may file a petition under 37 CFR 1.182 to have this application treated as a continuation/divisional reissue application under 35 USC 251. Applicant should point out in the petition what, in the record, supports the filing as a reissue application under 35 USC 251. Further, applicant should ensure the application fulfills all of the requirements for a reissue application. See 35 USC 251 and 37 CFR 1.172, 1.173 and 1.175. With respect to the required fees, see 37 CFR 1.16(e), (n) and (r).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 requires “providing a load binder having a connector mechanism operatively engaged with a gear mechanism provided in a housing of the load binder”. While the claim requires certain structure for the “load binder”, the term load binder is misdescriptive in this instance. When the gears in the housing are used for “raising and lowering a landing gear”, as in the current claims, they are not usable to bind a load. To use the housing and gears that are used to raise and lower the landing gear to bind a load, the structure must be modified, so it is no longer a load binder when it is used for landing gear. Paragraph 74 of the specification states to use the device for moving landing gear, the operator “will remove the barrel 28 from load binder 24 and will replace it with a connector 82”. There is no discussion of how this is done, and it appears to require disassembly of the device. Barrel 28 “is engaged within the ring gear 48 in such a way that the two components will rotate in unison.” (Paragraph 65) For both load binding and landing gear moving, significant torque is required to be transferred between ring gear 48 and either barrel 28 or connector 82. It is unclear how this is possible if ring gear 48 is easily removable from the barrel or connector. Since the housing is sealed and filled with lubricant, it is unclear how the barrel can be removed from the housing, yet still provide enough torque transfer to allow either load binding or landing gear movement. It is believed the gearing and housing is the same for both a device able to move a landing gear and a load binder, but a device that is capable of binding loads is not used to move the landing gear. Claims 2-20 depend from claim 1, so they are unclear due to their dependency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pre-Grant Publication No. 2008/0296869 to Hugo Duarte Santos (hereinafter “Hugo Duarte Santos).
Hugo Duarte Santos discloses a method of raising or lowering a landing gear comprising providing a housing containing a gear mechanism (Paragraph 28 states that gear box (housing) 10 contains gearings 11,12 and 13), engaging a connector mechanism to a rod extending outwardly from the landing gear, wherein the rod is part of an assembly in the landing gear that is adapted to move a landing gear foot towards or away from a ground surface (Paragraphs 35-37 describe attaching the handle to position A which uses additional gearing to amplify the movement and moving the handle to position B to apply the torque directly to gear 13). The assembly has a first driveshaft to actuate the foot at a first speed (relative to the rotation speed of the input) and a second driveshaft to actuate the foot at a second relative speed. The user selects one of the driveshafts, rotates the chosen driveshaft to actuate the assembly to move the foot accordingly. As discussed above, the “load binder” limitation is not seen to impart any structure to the claim. If one were to call the housing 10 a load binder (as it contains the torsional loads on the gears) all steps are taught by the reference. The structure of Hugo Duarte Santos performs all of the claimed steps, but the gear housing 10 is integral with the landing gear, so the engaging the connector mechanism to a rod 7 extending outwardly from the landing gear is performed during production of the device.  There is no time constraint associated with the method, so as Hugo Duarte Santos discloses the performance of all of the claimed steps, the claim is anticipated. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hugo Duarte Santos in view of US Pre-Grant Publication 2014/0109361 to Helline (hereinafter “Helline”).
	As discussed above, Hugo Duarte Santos discloses the method steps of claim 1, but does not explicitly show a load binder. Helline discloses a load binder (title) comprising a housing (sides 122 and 124), a gear mechanism (32,34) and figure 12 showing the device used to expand or contract a linkage between the ground and an item to be supported, such as a trailer. Hugo Duarte Santos shows a similar mechanism that uses a worm gear to rotate a shaft so the two ends of an assembly get closer together or further apart. It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention from the teaching of Helline to modify the landing gear assembly of Hugo Duarte Santos by separating the landing gear and the gear housing to enable the removal of the gears when not in use. 
	In regard to claim 2, Hugo Duarte Santos shows connecting the drive to a “slow” drive shaft or a drive shaft that moves the foot faster with a given input and figure 9A of Helline shows the use of a hand held drill to provide the power. In regard to claims 3-6, the direction the shafts turn is seen as a matter of design choice. Paragraphs 35-40 of Hugo Duarte Santos describe the turning of the shafts separately to raise or lower the foot at different speeds. In regard to claims 7-10, Hugo Duarte Santos shows two drive shafts, A and B. Drive shaft A is connected to spur gear 11 and drive shaft B rotates gear 11 by first turning gears 12 and 13. Figure 5 shows gear 11 as the largest gear. Figure 6 shows worm gear 16 that engages the connector mechanism, as claimed in claim 11. In regard to claim 12, the worm gear 16 is driven by the previously discussed spur gear mechanism. In regard to claim 13, the worm gear is coupled to the first driveshaft (A). The driveshaft A rotates in unison with the worm gear, as required for claim 14, as the shaft 7 moves in unison with the driveshaft A. In regard to claims 15-17, ring gear 16 is turned by the worm gear 16, so it will turn in unison with a barrel of a connector, connecting drive shaft A with shaft 7, so all of these parts are coupled, operatively engaged and will turn in unison. In regard to claims 18 and 19, paragraphs 35-40 of Hugo Duarte Santos describe the turning of the shafts separately to raise or lower the foot at different speeds with the changing of the rotation direction changing the direction of motion of the foot of the landing gear. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hugo Duarte Santos in view of Helline as applied to claims 1-19 above, and further in view of international application WO 2005/073122 to Dein et al. (hereinafter “Dein”).
As discussed above, Hugo Duartes Santos in view of Helline renders claims 1-19 obvious. Claim 20 depends from claim 1 and adds a grease port in the exterior of the housing to permit grease to be introduced into the housing interior. Dein shows an apparatus for converting torque with the feature, similar to Hugo Duartes Santos, of different ratios between the input and output based on which of a plurality of inputs is used. The paragraph beginning on line 11 of page 28 of Dein states, ”The embodiment of Figure 52 (and indeed other embodiments) could be oil filled in order to reduce friction via oil refill plug 4200, although in order to avoid unnecessary weight and risk of leakage, a lubricating grease is preferred.” It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention from the teaching of Dein to modify the landing gear movement method of Hugo Duartes Santos in view of Hellineby adding a grease port to enable the filling of the housing with grease to reduce friction in the gear assembly.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim s 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/272,446 (reference application) in view of Hugo Duarte Santos. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘446 application claims a method of raising and lowering landing gear of a trailer using a hand-held drill to rotate a gear mechanism to move the foot of the landing gear up or down. The ‘446 application does not claim the two inputs for the gear mechanism with different gear ratios for the different inputs. Hugo Duarte Santos discloses a system and method for moving the landing gear of a trailer with two inputs which will move the foot at different speeds with the same input. It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the claims of the ‘446 application by using two inputs to enable different speeds for the foot with a single input speed.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	 

Claim s 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18,21 and 22 of copending Application No. 17/126,386 (reference application) in view of Hugo Duarte Santos. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘386 application claims a method of using a hand-held drill to rotate a shaft at different speeds (with the same input speed) by using a system of gears having two input shafts which will produce different output speed relative to the input. The ‘446 application does not claim using the two inputs for the gear mechanism to move the foot of a landing gear for a trailer up and down. Hugo Duarte Santos discloses a system and method for moving the landing gear of a trailer with two inputs which will move the foot at different speeds with the same input. It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the claims of the ‘386 application by using the two inputs to enable different speeds for the foot of a landing gear with a single input speed.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Magestro (US 2015/0197127) shows an apparatus for moving a landing gear for a trailer using a hand-held drill. VanDenberg (US 5,199,738) and Bentrup (US 4,923,175) show multi-speed gear systems for trailer landing gear. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807. The examiner can normally be reached M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.                                                                                                                                           Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                         
Conferees: /JOSEPH A KAUFMAN/                   Primary Examiner, Art Unit 3993                                                                                                                                                                                     
/EILEEN D LILLIS/SPRS, Art Unit 3993       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In contrast, a Bauman type continuing application is identified as “a continuation of reissue Application No. [the parent reissue application], or “a continuation of reissue Application No. [the parent reissue application], which is an application for reissue of Patent No. [the original patent sought to be reissued by the parent reissue application]”. The same applies for a Bauman type divisional application, with the word “divisional” substituted for “continuation”.